10-2940-ag (L)                                                                 BIA
    Ahmed v. Holder                                                          Abrams, IJ
                                                                          A093 247 671


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 23rd day of November, two thousand eleven.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             GERARD E. LYNCH,
                 Circuit Judges.
    _______________________________________

    ZAKIR AHMED,
             Petitioner,

                      v.                                   10-2940-ag (L)
                                                           10-4914-ag (Con)
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Khagendra Gharti-Chhetry, New York,
                                  N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Jennifer L. Lightbody,
                                  Senior Litigation Counsel; Kiley L.
                                  Kane, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, DC
     UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petitions for

review are DENIED.

     Zakir Ahmed, a native and citizen of Bangladesh, seeks

review of a June 22, 2010 decision of the BIA affirming the

May 15, 2009 decision of Immigration Judge (“IJ”) Steven R.

Abrams, which denied Ahmed’s application for cancellation of

removal.     In re Zakir Ahmed, No. A093 247 671 (B.I.A. June

22, 2010), aff’g No. A093 247 671 (Immig. Ct. N.Y. City May

15, 2009).    Ahmed also seeks review of a November 15, 2010

decision of the BIA denying his motion to reopen and

reconsider.     In re Zakir Ahmed, No. A093 247 671 (B.I.A.

Nov. 15, 2010).    We assume the parties’ familiarity with the

underlying facts and procedural history of this case.       Under

the circumstances of this case, we review the IJ’s decision
as supplemented by the BIA.     See Yan Chen v. Gonzales, 417

F.3d 268, 271 (2d Cir. 2005).       The applicable standards of
review are well-established.     See Yanqin Weng v. Holder, 562
F.3d 510, 513 (2d Cir. 2009).

I.   Cancellation of Removal

     In order for an alien who is not a lawful permanent

resident to demonstrate eligibility for cancellation of


                                2
removal, he must demonstrate, inter alia, that his removal

would result in exceptional and extremely unusual hardship
to his spouse, parent, or child, who is a citizen of the
United States or an alien lawfully admitted for permanent

residence.    8 U.S.C. § 1229b(b)(1)(D).   Although we
generally do not have jurisdiction to review the agency’s
“exceptional and extremely unusual hardship” finding, see 8

U.S.C. § 1252(a)(2)(B); see also Barco-Sandoval v. Gonzales,
516 F.3d 35, 38-39 (2d Cir. 2008), we retain jurisdiction to

review questions of law, including a claim that a hardship

finding rests on fact-finding that “is flawed by an error of

law.”   See 8 U.S.C. § 1252(a)(2)(D); Mendez v. Holder, 566
F.3d 316, 322-23 (2d Cir. 2009) (internal quotation marks

and citations omitted).   When “some facts important to the

subtle determination of ‘exceptional and extremely unusual

hardship’ have been totally overlooked . . . an error of law

has occurred.”    Mendez, 566 F.3d at 323.
    Ahmed argues that the agency erred as a matter of law
by overlooking evidence he submitted, and by not considering

certain factors relevant to the hardship determination.
Specifically, Ahmed contends that the agency overlooked
evidence regarding his finances and country conditions in

Bangladesh.   Because Ahmed’s children would return to
Bangladesh with Ahmed, conditions in Bangladesh are relevant

                               3
to the hardship determination.    See Matter of Recinas, 23 I.

& N. Dec. 467, 468 (BIA 2002).    Moreover, Ahmed’s assets and
finances are relevant because that information helps to
illustrate how difficult a transition to life in Bangladesh

might be for the family.   See Matter of Andazola-Rivas, 23
I. & N. Dec. 319, 324 (BIA 2002).
    Having reviewed the BIA decision, however, we conclude

that the agency did not overlook or ignore this evidence.
The BIA noted that Ahmed had asserted on appeal that the

IJ’s decision was flawed “because he failed to consider the

potential difficulty the children will have with regard to

their education and/or simply adjusting to life in another
country in assessing the hardship in this case.” See In re

Zakir Ahmed, No. A093 247 671, at *2 (B.I.A. June 22, 2010).

The BIA stated that it was “unpersuaded” by this argument,

because “[t]he types of ‘hardships’ to which [Ahmed

referred] generally do not constitute the exceptional and
extremely unusual hardship required under the statute.”      Id.
 Because the BIA specifically stated that it was unpersuaded

by Ahmed’s argument regarding his children’s adjustment to
life in Bangladesh, we presume it considered all the
evidence regarding that issue.    See Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006)
(“[W]e presume that [the agency] has taken into account all

                              4
of the evidence before [it], unless the record compellingly

suggests otherwise.”).   Ahmed has not raised any other claim
of legal error with respect to the denial of cancellation.
II.   Motion to Reopen

      The BIA did not abuse its discretion in denying Ahmed’s
motion to reopen and reconsider.   See Kaur v. BIA, 413 F.3d
232, 233 (2d Cir. 2005) (per curiam).   “A motion to reopen

proceedings shall not be granted unless it appears to the
Board that evidence sought to be offered is material and was

not available and could not have been discovered or

presented at the former hearing,” and Ahmed did not

establish that the psychological report he submitted was
unavailable at the time of his proceedings before the IJ.

See 8 C.F.R. § 1003.2(c)(1); see also 8 U.S.C.

§ 1229a(c)(7)(B).   Furthermore, the psychological report

provided only that Ahmed’s children are “mildly clinically

depressed and anxious” about Ahmed’s removal, an analysis
which is unlikely to affect the agency’s determination
regarding whether they would suffer exceptional and

extremely unusual hardship if their father were removed.
See Recinas, 23 I. & N. Dec. at 470 (“[T]he exceptional and
extremely unusual hardship standard for cancellation of

removal applicants constitutes a high threshold that is in
keeping with Congress’ intent to substantially narrow the

                              5
class of aliens who would qualify for relief.”); Matter of
Coelho, 20 I. & N. Dec. 464, 472-73 (BIA 1992) (the BIA will
grant a motion to reopen only when it is satisfied that “if

proceedings before the IJ were reopened, with all the
attendant delays, the new evidence offered would likely

change the result in the case”).   Moreover, to the extent
that Ahmed’s motion requested reconsideration, he did not
argue any errors of law or fact which would warrant
reconsideration.    See 8 C.F.R. § 1003.2(b)(1); Jin Ming Liu

v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006) (“[T]he BIA

does not abuse its discretion by denying a motion to

reconsider where the motion merely repeats arguments that
the BIA has previously rejected.”).
    For the foregoing reasons, the petitions for review are

DENIED.    As we have completed our review, the pending

motions for stays of removal in these petitions are DENIED

as moot.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               6